DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

second control that…”  After reviewing the specification and the drawings, the examiner considered the specification fails to teach, explain or indicate the meaning of “second control.”  The specification only teach when the rotating electrical machine is sufficient, the system would use the rotating electrical machine to compensate the necessary torque (Please see PG-Pub, US20200331453 A1, Paragraphs 100, 101).  Therefore, the examiner considered the limitation is a new matter or lack of description.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase (US2018/0222469 A1) in view of Benjey (US2015/0377158 A1) and Oh (US2018/0134273 A1).

Regarding to Claim 1, Iwase teaches a hybrid vehicle comprising:
an internal combustion engine (Fig. 1, Part 2);
a rotating electrical machine (Fig. 1, Part 3);
a drive wheel connected to the internal combustion engine and the rotating electrical machine (Paragraph 28); and
a controller that controls the internal combustion engine and the rotating electrical machine (Fig. 1, Part 7),
wherein an operation region of the internal combustion engine includes a specific region in which an amount of particulate matters included in exhaust gas of the internal combustion engine is more than a predetermined amount (Fig. 4, considered the region above Line B would reflect the limitation, Paragraph 34),
the specific region is a region in which a rotation speed of the internal combustion engine is lower than a predetermined speed and torque of the internal combustion engine is higher than predetermined torque (Fig. 4, considered the left side area between Line A and Line B would reflect the limitation under the broadest reasonable interpretation),
when an operating point of the internal combustion engine is included in the specific region, the controller performs first control that restricts an increasing rate of the torque of the internal combustion engine to be less than or equal to an upper limit rate (Paragraph 34, at 

Iwase fails to explicitly disclose, but Benjey teaches a hybrid vehicle comprising:
an internal combustion engine having a forced induction device;
wherein an operation region of the internal combustion engine includes a specific region in which an amount of particulate matters included in exhaust gas of the internal combustion engine is more than a predetermined amount due to a load of the internal combustion engine being increased during boosting by the forced induction device [Benjey teaches an engine system comprises a forced induction device (Fig. 1, Part 12) to provide torque by boosting air pressure for higher torque demand to reduce cost and the size of the engine (Benjey, Paragraph 3).  When applying the teachings of Benjey to Iwase, since Iwase teaches a region where the engine would produce more particulate matter (Iwase, Fig. 4, the region above Line B), it would be obvious to know that due to the torque boosted by the forced induction device, the torque might hit the region above Line B area and produce more particulate matter (Iwase, Fig. 4, Paragraphs 33, 34, if considering minimize particulate matter is a predetermined amount).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwase to incorporate the teachings of Benjey to add a forced induction device to provide torque by boosting air pressure for higher torque demand in order to reduce cost and the size of the engine (Benjey, Paragraph 3).

Iwase fails to explicitly disclose, but Oh teaches a hybrid vehicle comprising:
the controller controls the rotating electrical machine to complement, by torque of the rotating electrical machine, the torque of the internal combustion engine restricted by the first control [Iwase teaches a hybrid vehicle comprises a rotating electrical machine (Fig. 1, Part 3).  Oh teaches a hybrid system, a rotating electrical machine would use to compensate a necessary torque when the required torque is higher than a torque provided by the engine to satisfy the system requirement and enhance engine efficiency (Oh, Paragraph 7, Paragraph 8).  Therefore, since Iwase teaches a rotating electrical machine and further teach the torque of the engine would be restricted under certain circumstance (Iwase, Fig. 1, Part 3, Fig. 4, Paragraphs 33, 34), when applying the teaching of Oh, it would be obvious to use the motor to compensate a necessary torque when the required torque is higher than a torque provided by the engine to satisfy the system requirement and enhance engine efficiency (Oh, Paragraph 7, Paragraph 8).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwase to incorporate the teachings of Oh to use the motor to compensate a necessary torque when the required torque is higher than a torque provided by the engine in order to satisfy the system requirement and enhance engine efficiency (Oh, Paragraph 7, Paragraph 8).

Regarding to Claim 2, based on the examiner’s understanding, Iwase in view of Benjey and Oh teaches the modified hybrid vehicle, wherein

the controller controls the rotating electrical machine to complement, by the output of the rotating electrical machine, the output of the internal combustion engine restricted by the second control (since the claimed invention fails to clearly teach the second control, based on the claimed language of Claim 1 and Claim 2, the examiner considered when applying the teachings of Oh to Iwase, when determining the difference of the necessary torque and the engine torque, the system is operated under the first control, and when operating the rotating electrical machine to provide the torque, the system is operated under the second control).

Regarding to Claim 3, Iwase teaches a method of controlling a hybrid vehicle,
the hybrid vehicle including:
an internal combustion engine (Fig. 1, Part 2);
a rotating electrical machine (Fig. 1, Part 3);
a drive wheel connected to the internal combustion engine and the rotating electrical machine (Paragraph 28); and
a controller that controls the internal combustion engine and the rotating electrical machine (Fig. 1, Part 7),

the specific region is a region in which a rotation speed of the internal combustion engine is lower than a predetermined speed and torque of the internal combustion engine is higher than predetermined torque (Fig. 4, considered the left side area between Line A and Line B would reflect the limitation under the broadest reasonable interpretation),
when an operating point of the internal combustion engine is included in the specific region, the controller performs first control that restricts an increasing rate of the torque of the internal combustion engine to be less than or equal to an upper limit rate (Paragraph 34, at least under certain circumstance, when the system would like to enter to Line A area, the controller would control the system to stay in Line B).

Iwase fails to explicitly disclose, but Benjey teaches a method,
an internal combustion engine having a forced induction device;
wherein an operation region of the internal combustion engine includes a specific region in which an amount of particulate matters included in exhaust gas of the internal combustion engine is more than a predetermined amount due to a load of the internal combustion engine being increased during boosting by the forced induction device [Benjey teaches an engine system comprises a forced induction device (Fig. 1, Part 12) to provide torque by boosting air pressure for higher torque demand to reduce cost and the size of the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwase to incorporate the teachings of Benjey to add a forced induction device to provide torque by boosting air pressure for higher torque demand in order to reduce cost and the size of the engine (Benjey, Paragraph 3).

Iwase fails to explicitly disclose, but Oh teaches a method,
the controller controls the rotating electrical machine to complement, by torque of the rotating electrical machine, the torque of the internal combustion engine restricted by the first control [Iwase teaches a hybrid vehicle comprises a rotating electrical machine (Fig. 1, Part 3).  Oh teaches a hybrid system, a rotating electrical machine would use to compensate a necessary torque when the required torque is higher than a torque provided by the engine to satisfy the system requirement and enhance engine efficiency (Oh, Paragraph 7, Paragraph 8).  Therefore, since Iwase teaches a rotating electrical machine and further teach the torque of the engine would be restricted under certain circumstance (Iwase, Fig. 1, Part 3, Fig. 4, Paragraphs 33, 34), when applying the teaching of Oh, it would be obvious to use the motor to compensate a 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwase to incorporate the teachings of Oh to use the motor to compensate a necessary torque when the required torque is higher than a torque provided by the engine in order to satisfy the system requirement and enhance engine efficiency (Oh, Paragraph 7, Paragraph 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/YI-KAI WANG/             Examiner, Art Unit 3747